

117 SRES 318 ATS: Expressing support for the designation of July 2021 as “American Grown Flower and Foliage Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 318IN THE SENATE OF THE UNITED STATESJuly 26, 2021Mrs. Feinstein (for herself, Mr. Padilla, and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Agriculture, Nutrition, and ForestryJuly 30, 2021Committee discharged; considered and agreed toRESOLUTIONExpressing support for the designation of July 2021 as American Grown Flower and Foliage Month.Whereas cut flower and foliage growers in the United States are hard-working, dedicated individuals who bring beauty, economic stimulus, and pride to their communities and the United States;Whereas the people of the United States have a long history of using flowers and foliage grown in the United States to bring beauty to important events and express affection for loved ones;Whereas consumers spend over $35,000,000,000 each year on floral products, including cut flowers, garden plants, bedding, and indoor plants;Whereas, each year, an increasing number of households in the United States purchase fresh cut flowers and foliage from more than 16,000 florists and floral establishments;Whereas the annual per capita spending on floral products by consumers in the United States is almost $108;Whereas the people of the United States increasingly want to support domestically produced foods and agricultural products and would prefer to buy locally grown flowers and foliage whenever possible, yet a majority of domestic consumers do not know where the flowers and foliage they purchase are grown;Whereas, in response to increased demand, the Certified American Grown logo was created in July 2014 in order to educate and empower consumers to purchase flowers and foliage from domestic producers;Whereas millions of stems of domestically grown flowers and foliage are now Certified American Grown;Whereas domestic flower and foliage farmers produce thousands of varieties of flowers and foliage across the United States, such as peonies in Alaska, Gerbera daisies in California, lupines in Maine, tulips in Washington, lilies in Oregon, larkspur in Texas, and leatherleaf in Florida;Whereas the top flower and foliage varieties with the highest production in the United States are tulips, Gerbera daisies, lilies, gladiolas, roses, and leatherleaf;Whereas people in every State have access to domestically grown flowers and foliage, yet only 20 percent of flowers and foliage sold in the United States is domestically grown;Whereas the domestic cut flower and foliage industry—(1)creates a substantial economic impact daily; and (2)supports hundreds of growers, thousands of small businesses, and tens of thousands of jobs in the United States;Whereas most domestic cut flowers and foliage are sold in the United States within 24 to 48 hours after harvest and last longer than flowers shipped longer distances;Whereas flowers and foliage grown domestically enhance the ability of the people of the United States to festively celebrate weddings and births and honor those who have passed;Whereas flower and foliage giving has been a holiday tradition in the United States for generations;Whereas flowers and foliage speak to the beauty of motherhood on Mother’s Day and to the spirit of love on Valentine’s Day;Whereas flowers and foliage are an essential part of other holidays such as Thanksgiving, Christmas, Hanukkah, and Kwanzaa;Whereas flowers and foliage help commemorate the service and sacrifice of members of the Armed Forces on Memorial Day and Veterans Day; andWhereas the Senate encourages the cultivation of flowers and foliage in the United States by domestic flower and foliage farmers: Now, therefore, be itThat the Senate—(1)supports the designation of July 2021 as American Grown Flower and Foliage Month;(2)recognizes that purchasing flowers and foliage grown in the United States supports the farmers, small businesses, jobs, and economy of the United States;(3)recognizes that growing flowers and foliage in the United States is a vital part of the agricultural industry of the United States;(4)recognizes that cultivating flowers and foliage domestically enhances the ability of the people of the United States to festively celebrate holidays and special occasions; and(5)urges all people of the United States to proactively showcase flowers and foliage grown in the United States in order to show support for—(A)the flower and foliage farmers, processors, and distributors in the United States; and (B)the agricultural industry of the United States overall.